DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-19, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiu et al. (US 20200092582) (hereinafter Xiu).
Regarding claim 1, Xiu teaches A video encoding method comprising: 
encoding a projection-based frame to generate a part of a bitstream (see Xiu paragraph 59 regarding projection encoding), 
wherein at least a portion of a 360-degree content of a sphere is mapped to projection faces via cube-based projection (see Xiu paragraph 60 regarding cube based projection encoding), and 
the projection-based frame has the projection faces packed in a cube-based projection layout (see Xiu paragraph 60 regarding cube based projection encoding); and 
signaling at least one syntax element via the bitstream (see Xiu paragraph 74-76 regarding syntax elements used to signal format characteristics for mapping functions), 
wherein said at least one syntax element is associated with a mapping function that is employed by the cube-based projection to determine sample locations for each of the projection faces (see Xiu paragraph 64 regarding transform functions to modify sample locations on projection faces, and paragraph 74-76 regarding syntax elements used to signal format characteristics for mapping functions).
Regarding claim 2, Xiu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Xiu teaches wherein the mapping function is a parameterized mapping function employed by the cube-based projection to adjust sample locations for said each of the projection faces (see Xiu paragraph 64 regarding transform functions to modify sample locations on projection faces), and 
said at least one syntax element signaled via the bitstream comprises a plurality of syntax elements that specify at least coefficients of the parameterized mapping function (see Xiu paragraph 8 regarding transform function coefficients and paragraph 107 regarding signaling the information for cubemap encoding syntax).
Regarding claim 3, Xiu teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, Xiu teaches wherein for said each of the projection faces, the plurality of syntax elements comprise: 
a first syntax element, arranged to specify a coefficient used in the parameterized mapping function of a first axis (see Xiu paragraphs 112 table and 117-119 regarding coefficients of parameters that specify the transform types used in both horizontal and vertical directions- first and second axes).
Regarding claim 4, Xiu teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, Xiu teaches wherein for said each of the projection faces, the plurality of syntax elements further comprise: 
a second syntax element, arranged to indicate whether the parameterized mapping function of the first axis refers to a position value of a second axis (see Xiu paragraph 118 regarding parameter that specifies the same transform type is used in both horizontal and vertical directions- broadly, that the function of a first axis also refers to a position of a second).
Regarding claim 5, Xiu teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, Xiu teaches wherein said at least one syntax element signaled via the bitstream further comprises: 
a second syntax element, arranged to specify that the parameterized mapping function is employed by the cube-based projection (see Xiu paragraph 112 regarding syntax element set specifying parameters of function applied to ENH-HYBCMP format).
Regarding claim 6, Xiu teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, Xiu teaches wherein for said each of the projection faces, the plurality of syntax elements further comprise: 
a second syntax element, arranged to specify a coefficient used in the parameterized mapping function of a second axis (see Xiu paragraphs 112 table and 117-119 regarding coefficients of parameters that specify the transform types used in both horizontal and vertical directions- first and second axes). 
Regarding claim 7, Xiu teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, Xiu teaches wherein for said each of the projection faces, the plurality of syntax elements further comprise: 
a third syntax element, arranged to indicate whether the parameterized mapping function of the first axis refers to a position value of the second axis (see Xiu paragraphs 117-119 regarding parameter that specifies the transform types used in both horizontal and vertical directions- broadly, if they are the same, the function of a first axis also refers to a position of a second, and if they are not the same, they do not necessarily); and 
a fourth syntax element, arranged to indicate whether the parameterized mapping function of the second axis refers to a position value of the first axis (see Xiu paragraphs 117-119 regarding parameter that specifies the transform types used in both horizontal and vertical directions- broadly, if they are the same, the function of a first axis also refers to a position of a second, and if they are not the same, they do not necessarily).
Regarding claim 8, Xiu teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, Xiu teaches wherein said at least one syntax element signaled via the bitstream further comprises: 
a third syntax element, arranged to specify that the parameterized mapping function is employed by the cube-based projection (see Xiu paragraph 112 regarding syntax element set specifying parameters of function applied to ENH-HYBCMP format).
Regarding claim 10, Xiu teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Xiu teaches wherein said at least one syntax element comprises: 
a syntax element, arranged to specify that the mapping function is employed by the cube-based projection (see Xiu paragraph 112 regarding syntax element set specifying parameters of function applied to ENH-HYBCMP format).
Regarding claim 11, Xiu teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, Xiu teaches wherein the mapping function specified by the syntax element is selected from a group consisting of a conventional cubemap projection, an equi-angular mapping function and a parameterized mapping function (see Xiu paragraph 112 regarding syntax element set specifying parameters of function applied to ENH-HYBCMP format).
Regarding claim 12, Xiu teaches A video decoding method comprising: 
decoding a part of a bitstream to generate a decoded frame (see Xiu paragraph 59 regarding projection decoding), 
wherein the decoded frame is a projection-based frame that has projection faces packed in a cube-based projection layout (see Xiu paragraph 60 regarding cube based projection decoding), and 
at least a portion of a 360-degree content of a sphere is mapped to the projection faces via cube-based projection (see Xiu paragraph 60 regarding cube based projection decoding); and 
parsing at least one syntax element from the bitstream (see Xiu paragraph 74-76 regarding syntax elements used to signal format characteristics for mapping functions), 
wherein said at least one syntax element is associated with a mapping function that is employed by the cube-based projection to determine sample locations for each of the projection faces (see Xiu paragraph 64 regarding transform functions to modify sample locations on projection faces, and paragraph 74-76 regarding syntax elements used to signal format characteristics for mapping functions).
Dependent claims 13-19, and 21-22 are analogous in scope to claims 2-8, and 10-11, and are rejected according to the same reasoning.
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art could not overcome or render obvious the specific parameterized mapping function as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483